DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 04/13/2021, claims 1 and 2, and 11-12 have been amended. Currently, claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20090058772 A1).

and a timing controller configured to determine grayscale compensation values with respect to the pixels corresponding to the threshold voltages, respectively, and to compensate input image data with respect to the pixels based on the grayscale compensation values, respectively, (Para 52-64 and Fig. 4 shows the correction based on the input image grayscale)
wherein the grayscale compensation values have a linear relationship with a grayscale of the input image data by using a linear slope value determined based on the threshold voltages. (Para 52-64.  So the grayscale compensation values has a linear relationship the grayscale of the input image data through gamma correction and the threshold voltage correction value).
and are determined by using grayscale compensation levels of the pixels that are determined based on threshold voltage mobilities of the pixels. (Para 31-34, Para 46-48, Para 52-64.  So the grayscale compensation level which is the scale step in s208 of Fig. 2 is based on the threshold voltage correction values which is based off the look up table, and the grayscale compensation values has a linear relationship the grayscale of the input image data through gamma correction and the threshold voltage correction value.  The threshold voltage correction values are based off the look up table.).

Regarding claim 2, Lee already teaches the display device of claim 1, 

to respectively calculate the grayscale compensation levels of the pixels from the threshold voltage mobilities, and to generate the linear slope value and the grayscale compensation values based on the grayscale compensation levels. (Para 31-34, Para 46-48, Para 52-64.  So the grayscale compensation level which is the scale step in s208 of Fig. 2 is based on the threshold voltage correction values which is based off the look up table, and the grayscale compensation values has a linear relationship the grayscale of the input image data through gamma correction and the threshold voltage correction value.  The threshold voltage correction values are based off the look up table.).

Regarding claim 9, Lee already teaches the display device of claim 2, 
And Lee further teaches wherein the timing controller is configured to store the linear slope value and the grayscale compensation level with respect to each of the pixels in a lookup table. (Para 31-34, Para 46-48. So the scaling value and the threshold voltage correction values are stored in the look up table).

Regarding claim 10, Lee already teaches the display device of claim 9, 
And Lee further teaches wherein, when externally supplied arbitrary input image data is received, the timing controller is configured to load the linear slope value and the 

Regarding claims 11-12, please refer to the rejection for claims 1-2.

Regarding claims 19-20, please refer to the rejection for claims 9-10.

Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. 
On page 11, applicant alleged that “A claim is anticipated "only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of Calif., 814 F.2d 628, 631 (Fed. Cir. 1987). In other words, all claim elements, and their limitations, must be found 
Although paragraph [0047] of Lee states “all the gray level voltages corresponding to all the gray level data used in the OLED device are scaled to calculate the threshold voltage correction values of the respective driving transistors,” Lee does not appear to teach both “grayscale compensation values" and “grayscale compensation levels."
Accordingly, Lee does not appear to disclose the amended features of claims 1 and 11. Applicant therefore submits that Lee fails to anticipate claims 1 and 11, and respectfully requests that the anticipation rejection of these claims be withdrawn, and that these claims be allowed.”
Examiner finds the argument not persuasive.  In this case, as shown in paragraphs 31-34, 46-48, 52-64 and figures 1-4, grayscale compensation level is the scale step in s208 of Fig. 2 is based on the threshold voltage correction values which is based off the look up table, and the grayscale compensation values has a linear relationship the grayscale of the input image data through gamma correction and the threshold voltage correction value as it is the output of adder 160.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HANG LIN/Primary Examiner, Art Unit 2626